FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                        January 4, 2017
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
TCR SPORTS BROADCASTING
HOLDING, LLP, d/b/a Mid-Atlantic
Sports Network,

      Plaintiff - Appellant,

v.                                                         No. 16-1143
                                              (D.C. No. 1:13-CV-01803-CMA-CBS)
CABLE AUDIT ASSOCIATES, INC.,                               (D. Colo.)
d/b/a Media Audits International,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, PHILLIPS and McHUGH, Circuit Judges.
                 _________________________________

      In this contract dispute, TCR Sports Broadcasting Holding, LLP, d/b/a

Mid-Atlantic Sports Network (MASN) appeals the entry of summary judgment in

favor of Cable Audit Associates, Inc., d/b/a Media Audits International (MAI), as

well as the orders denying MASN’s motion to alter or amend the judgment and

awarding costs to MAI. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
I. Background

      MASN is a regional sports network that provides programming—primarily

Major League Baseball games of the Baltimore Orioles and the Washington

Nationals teams and related content—to several distributors, who make the content

available to their subscribers. The distributors are contractually obligated to pay

MASN a monthly fee for each subscriber receiving the MASN service, which

consists of two channels, MASN1 and MASN2, due to the fact that the teams

sometimes play simultaneously. By contract, the distributors are required to provide

both channels as a package; they cannot provide one without the other.

      MASN entered into a series of agreements with MAI to audit and verify the

monthly subscriber counts provided by the distributors. The agreements obligate

MAI “to carefully and accurately verify the number of Residential and Commercial

Subscribers receiving the MASN service” from each distributor. Aplt. App., Vol. 3

at 377. MASN compared MAI’s audit reports with the subscriber counts provided by

the distributors and then worked with the distributors to resolve any discrepancies. A

problem arose when MASN learned that some distributors were providing some

subscribers with access to MASN2 only, yet MAI’s audits were conducted by

counting solely subscribers receiving MASN1. MAI agreed to re-audit some of the

subscriber counts, but MASN was unsuccessful at collecting some of the subscriber

fees it believed it was entitled to receive from distributors who had breached their

obligation to provide both channels as a package. MASN then sued MAI for breach



                                           2
of contract based on the theory that their audit reports were incomplete, causing

MASN to forego fees that it was entitled to receive.

       MAI moved for summary judgment, arguing that it had fulfilled its obligations

under the audit agreements. The agreements required MAI to obtain counts for “the

MASN service.” Id. Although that term is not defined in the agreements, the parties

agree it consists of both channels. MAI concedes that it counted only subscribers

receiving MASN1, operating on the assumption that those counts would accurately

reflect the number of subscribers receiving the MASN service. Its audit reports were

based on those counts. Since distributors were contractually required to provide

access to both channels without offering them separately, MAI argued that it had no

reason to audit both channels. MASN argued that this method of auditing

undermined the purpose of the audit agreements to such a degree that MAI breached

the agreements since MASN expected to be paid whenever its content was

distributed.

       The district court ruled in favor of MAI:

       [A]t the time the parties signed the Audit Agreements, it was their intent
       that [MAI] verify the subscribers receiving the MASN Service, which
       consists of both MASN1 and MASN2. As such, [MAI] was not
       contractually obligated to verify the subscribers who received only
       MASN2 and [MAI] did not breach the contracts.

Aplt. App., Vol. 5 at 999. The district court denied MASN’s motion to alter or

amend the judgment and awarded MAI $21,534.91 in costs.




                                           3
II. Analysis

      MASN argues that the district court erred (1) by granting summary judgment

because material facts are in dispute as to the scope of MAI’s obligations under the

agreements and whether MAI fulfilled those obligations; (2) by applying the wrong

standard in analyzing the motion to alter or amend the judgment; and (3) by awarding

MAI costs associated with obtaining video depositions.

A. Summary Judgment

      We review de novo a district court’s grant of summary judgment. Gol TV, Inc.

v. EchoStar Satellite Corp., 692 F.3d 1052, 1055 (10th Cir. 2012). “Summary

judgment is appropriate when ‘there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.’” Larry Snyder & Co. v.

Miller, 648 F.3d 1156, 1159 (10th Cir. 2011) (quoting Fed. R. Civ. P. 56(a)).

      We also review de novo the interpretation of a contract. Cellport Sys., Inc. v.

Peiker Acustic GMBH & Co. KG, 762 F.3d 1016, 1022 (10th Cir. 2014). The parties

agree that Colorado law governs our interpretation of the audit agreements. Under

Colorado law, “a contract must be construed to ascertain and effectuate the intent of

the parties as determined primarily from the language of the contract.” E. Ridge of

Fort Collins, LLC v. Larimer & Weld Irrig. Co., 109 P.3d 969, 974 (Colo. 2005).

“To determine the intent of the parties, the court should give effect to the plain and

generally accepted meaning of the contractual language.” Copper Mountain, Inc. v.

Indus. Sys., Inc., 208 P.3d 692, 697 (Colo. 2009). “[A] contract is ambiguous if it is

fairly susceptible to more than one interpretation,” but “[m]ere disagreement” on how

                                           4
to interpret a contract does not render it ambiguous. E. Ridge, 109 P.3d at 974

(internal quotation marks omitted).

       The gist of MASN’s contract claim is that MAI breached the agreements by

not obtaining subscriber counts for MASN2. But no specific term in the agreements

imposes such a requirement. With one minor exception not relevant here, the

agreements do not even mention MASN2. Although MASN now takes the position

that the agreements’ purpose was to provide it with subscriber counts for each

channel, the plain language of the audit agreements does not compel such an

interpretation.

       Due to the lack of an express provision in the agreements to support its

position, MASN argues that by failing to audit MASN2, MAI did not fulfill the

overall purpose of the agreements, which was to inform MASN when it was entitled

to additional fees from the distributors. We do not agree that MASN can paint MAI’s

obligations under the agreements with such a broad brush. In the absence of an

express requirement to count subscribers receiving each channel, MAI’s approach

was a valid means of assessing the number of subscribers receiving the MASN

service. Nor can MASN show that when the parties entered the agreements, they

intended for the channels to be counted separately. MASN admits that it did not

know some subscribers were receiving only MASN2 until years after it began

contracting with MAI. We decline to interpret the agreements to mean that MASN

intended for MAI to count a category of subscribers that neither party knew existed

when they entered into the agreements.

                                           5
       MASN also argues that MAI was required to audit subscribers receiving only

MASN2 to meet its obligation to report “MASN Level of carriage and channel

number for the MASN service.” Aplt. App., Vol. 3 at 372. But if the intent of the

parties were for MAI to audit more than one channel, the words “level” and

“number” would not be singular in this provision of the audit agreements. Moreover,

MAI produced audit reports for MASN for several years before MASN brought this

suit. Again, if the intent behind the agreements were for MAI to provide two sets of

numbers for carriage levels and channel numbers, this issue would have arisen

sooner.

       We conclude that the district court did not err in interpreting the audit

agreements or by concluding that the undisputed facts show that MAI did not breach

its obligations.

B. Motion to Alter or Amend

       MASN filed a motion to alter or amend the judgment under Fed. R. Civ.

P. 59(e). The district court found the motion to be untimely under that rule, and,

treating it as a motion brought under Fed. R. Civ. P. 60(b), denied it. MASN argues

that, analyzed under the proper standard for a Rule 59(e) motion, it should not have

been dismissed.

       “We review a district court’s ruling on a Fed. R. Civ. P. 59(e) motion under an

abuse of discretion standard.” Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir.

1997). Such a motion “should be granted only to correct manifest errors of law or to

present newly discovered evidence.” Id. (internal quotation marks omitted). In

                                            6
support of its motion, MASN made substantially the same arguments that we rejected

in the previous section of this order and judgment. Therefore, we conclude that

MASN has not made the required showing of manifest error and that the district court

did not abuse its discretion in denying the motion. See Elkins v. Comfort, 392 F.3d

1159, 1162 (10th Cir. 2004) (“We have discretion to affirm on any ground adequately

supported by the record.”).

C. Costs

      MASN argues that the district court erred by awarding MAI certain costs

associated with obtaining videotaped depositions. We review costs awards only for

an abuse of the court’s discretion. In re Williams Sec. Litig.—WCG Subclass,

558 F.3d 1144, 1148 (10th Cir. 2009).

      “Fees for printed or electronically recorded transcripts necessarily obtained for

use in the case” may be taxed pursuant to 28 U.S.C. § 1920(2). We have held that

“section 1920(2) implicitly permits taxation of the costs of video depositions.” Tilton

v. Capital Cities/ABC, Inc., 115 F.3d 1471, 1477 (10th Cir. 1997). Moreover, “in

most cases, a stenographic transcript of a videotaped deposition will be ‘necessarily

obtained for use in the case.’” Id. at 1478 (quoting § 1920(2)). MASN contends that

obtaining videotaped depositions and transcripts was duplicative and unnecessary,

that the videotaped depositions had no independent use, and that they were not relied

on by the district court in granting summary judgment. We have previously rejected

such a narrow reading of the deposition expenses authorized under § 1920. See In re

Williams Sec. Litig., 558 F.3d at 1149. The district court found that the costs

                                           7
associated with the depositions were reasonably necessary for the litigation, and we

discern no abuse of its discretion.

III. Conclusion

      The judgment of the district court and the orders denying the motion to alter or

amend the judgment and awarding costs are affirmed. MASN’s unopposed motion

for leave to file documents under seal is granted.


                                            Entered for the Court


                                            Timothy M. Tymkovich
                                            Chief Judge




                                           8